Citation Nr: 1725209	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  09-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right hand and arm injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a right hand and arm injury, has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified before the undersigned at a March 2016 Travel Board hearing.  The hearing transcript is of record.  

In February 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The reopened claim of entitlement to service connection for residuals of a right hand and arm injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in April 2000, the RO denied the Veteran's claim for service connection for injury right hand and arm.

2.  The evidence associated with the claims file subsequent to the April 2000 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for residuals of a right hand and arm injury.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for residuals of a right hand and arm injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the Veteran's claim for service connection for residuals of a right hand and arm injury.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of his claim.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In an April 2000 rating decision, the RO denied service connection for injury right hand and arm, based on a finding that the evidence failed to establish any relationship between an injury to the right hand and arm and any disease or injury during the Veteran's military service, including an in-service injury to the right hand.  The RO also noted that the Veteran injured his finger again in 1979 when he was hit by a car, and there was no evidence of any subsequent treatment for this finger.  The Veteran did not file an appeal and the decision became final.  His current claim to reopen was submitted in May 2006.  In an August 2006 decision, the RO again denied the Veteran's claim, based on a finding that no new and material evidence had been received to reopen the claim, as there was no evidence of any ongoing treatment for a chronic right hand and arm condition since the in-service injury (laceration) to the right hand.  

The evidence of record at the time of the April 2000 denial included service treatment records showing that during active duty, the Veteran was treated for a laceration to the right hand with pain, and was unable to extend his finger.  The evidence of record also included private treatment records showing that the Veteran was hit by a car in July 1979.  The records indicate that the Veteran had developed ulnar nerve palsy in the right hand fingers.  He also complained of weakness and numbness and reported that the changes were progressing.  The impression at that time was bilateral ulnar palsy, more pronounced on the right side, with the lesion in the elbow area.  See August 1979 private treatment records.  The evidence also included the report of a June 1983 VA examination.  The report noted that while stationed at Fort Carson, Colorado, the Veteran cut his hand when a tight spring on a glass door gave way.  It was sutured at the Seymour Johnson Airbase, and when he returned to Fort Carson, Colorado, he was told that no repair could be made of the tendon injuries.  The Veteran reported at that time that when he was doing laboring work, his right hand would give way when he needed full digit strength.  The report also noted that the Veteran's past history revealed a presumptive diagnosis of bilateral carpal tunnel syndrome at the Washington VA Medical Center, but the Veteran had not received any therapy for such a condition.  The report also noted that in July 1979, the Veteran was struck by a car, and was unconscious for three days.  The only diagnosis made for the right hand or arm was status post non-repair of zone III tendon injury (extensor) of fourth and fifth digits of right hand with loss of extension, distal interphalangeal joint, fourth and fifth digits.  

The pertinent evidence received since the April 2000 denial includes the Veteran's testimony during his March 2016 Travel Board hearing that his current right hand and arm problems are secondary to his service-connected right ring finger disability.  Specifically, he testified that since he injured his right ring finger in service, he has also had right hand and arm symptoms, including pain, hand weakness, numbness and tingling in the arm, and swelling in the hand.  

The evidence also includes VA treatment records showing that in early 2007, the Veteran was treated for symptoms of tingling and numbness in the right upper extremity and pain in the 4th and 5th fingers of the right hand that ran up the arm.  Neurological testing showed atrophy of the right hand ulnar innervated muscles, decreased pinprick in the entire right hand, especially the ulnar territory and decreased vibration in the ulnar territory of the right hand.  He was diagnosed with chronic end-stage right ulnar neuropathy.  March 2007 X-rays also show degenerative arthritis of the right elbow.  June 2009 VA treatment records show that the Veteran reported an in-service injury to the right ring and long fingers, approximately 35 years earlier (in service) that required sutures.  He reported that at the same time, he developed numbness and tingling in the ulnar distribution of the right hand, which slowly progressed and he started noticing increased weakness in the right hand.  He also made neck and right shoulder complaints.  MRI was noted to show severe ulnar neuropathy.  Physical examination showed intrinsic atrophy and weakness in the right hand with decreased sensation hypothenar and weak wrist dorsiflexion.  He was diagnosed with ulnar neuropathy and radiculopathy of the right upper extremity.  Another June 2009 treatment note indicates that the Veteran reported profound motor atrophy of the hand, which had been present for 20 years.  The Veteran complained of significant radicular pain superimposed on the right ulnar nerve.

This new evidence is not cumulative or redundant of the evidence previously of record.  Furthermore, the Board can find no statements in the record at the time of or prior to the April 2000 decision, in which the Veteran asserted that his current right hand and arm problems are secondary to his service-connected right ring finger disability.  Accordingly, given the low threshold applicable to the evidence needed to reopen claims under Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that this newly expressed theory and testimony are new and material since they could be substantiated through further development, and that the reopening of the claim for service connection for residuals of a right hand and arm injury is therefore warranted.  

Accordingly, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for residuals of a right hand and arm injury is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a right hand and arm injury is reopened.  To this extent, and only to this extent, the appeal is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The medical evidence of record contains competent evidence of a current right arm disability, including chronic end-stage right ulnar neuropathy, right upper extremity radiculopathy and degenerative arthritis of the right elbow.  The Veteran's reports of in-service right hand and arm symptoms and a continuity of symptomatology provide evidence that a current right hand and arm disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran also contends that his current right arm and hand disability is secondary to his service-connected right ring finger disability.  See March 2016 Travel Board hearing transcript.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  There is no medical opinion of record addressing this issue.

As such, the Board believes that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently demonstrated right hand or arm disability, other than the service-connected right ring finger disability.  
38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for an appropriate VA examination to determine the etiology of any current right hand or arm disability, other than the service-connected right ring finger disability.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hand or arm disability is related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater ) that any currently diagnosed right hand or arm disability was caused or aggravated by a service-connected disability, including the Veteran's service-connected right ring finger disability.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issue.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


